ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Patricia I. Romero, Inc. dba Pacific         )      ASBCA No. 60825
 West Builders                               )
                                             )
Under Contract No. N40192-10-0-2810          )

APPEARANCE FOR THE APPELLANT:                       James R. Lance, Esq.
                                                     Noonan Lance Boyer & Banach, LLP
                                                     San Diego, CA

APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jensen. Esq.
                                                     Navy Chief Trial Attorney
                                                    Brian S. Smith, Esq.
                                                     Trial Attorney

               OPINION BY ADMINISTRATIVE JUDGE O'SULLIVAN

       The parties have resolved their dispute and request that the Board enter judgment in
favor of appellant.

       It is the Board's decision. pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement. that the appeal is sustained. In the nature of a consent
judgment, the Board makes a monetary award to appellant in the amount of
$1,047,753.00. Interest shall be paid on this amount pursuant to 41 U.S.C § 7109 from the
date of this decision until date of payment.

       Dated: April 8, 2019

                                                     ~IV~~Ji~
                                                  L~O'SULLIVAN
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals


(Signatures continued)
 I concur



                                                  OWEN C. WILSON
Administrative Judge                              Administrative Judge
Acting Chairman                                   Vice Chairman
Armed Services Board                              Armed Services Board
of Contract Appeals                               of Contract Appeals

       I certify that the foregoing is a true copy of the Opinion and Decision of' the
Armed Services Board of Contract Appeals in ASBCA No. 60825. Appeal of
Patricia I. Romero, Inc. dba Pacific West Builders, rendered in conformance with the
Board's Charter.

      Dated:



                                                 - - ------------·---------
                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2